DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-15) in the reply filed on 10/20/2021 is acknowledged.  Accordingly, claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the feed dog slider mechanism" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the “feed 
Claim 11 recites the elements, “a gear rack” and “a rotatable pinion”.  Claim 11 is dependent from claim 10 wherein “a rack and pinion adjustment mechanism” is introduced in line 2 thereof.  A rack and pinion adjustment mechanism is implying the presence of a rack and pinion.  However, it is unclear if the gear rack and rotatable pinion of claim 11 are the corresponding rack and pinion of the rack and pinion adjustment mechanism or a different rack and pinion.  If so, the examiner suggests amending claim 10 to include that the rack and pinion adjustment mechanism comprises “a gear rack” and “a rotatable pinon” and then replacing “a gear rack” and “a rotatable pinon” of claim 11 with “said gear rack” and “said rotatable pinion”, respectively.      
All remaining claims are rejected under 35 U.S.C. 112(b) as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUSCH et al. (US 5,299,518).

DUSCH discloses the first bar comprising a set screw (31) and nut (32) in order lock the position of cam rod (27) with respect to the first bar (oscillating lever 30) thus defining an effective length between the anchor point and the pivot point thereof.  It is old and known in the art for a bolt/screw and nut connection to comprise a retaining spring in the form of a spring washer in order to prevent fastening or loosing due to vibration (please note prior art on attached PTO-892 for support).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the first bar of DUSCH, particularly the bolt/screw and nut connection thereof, with a retaining spring in the form of a spring washer because such is considered old and known in the art in order to prevent fastening or loosing due to vibration.
Regarding claim 15, DUSCH discloses wherein the location of the pivot point relative to the anchor point is infinitely adjustable between a first position corresponding 

Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 10 is considered allowable subject matter because the prior art fails to disclose the first bar comprising “a rack and pinion adjustment mechanism configured to adjust the location of the pivot point relative to the anchor point”.  Note that the claimed “a rack and pinion adjustment mechanism” is implying the presence of a rack and pinion.  

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that MEIER (US 4,444,142) discloses a stitch length adjustment mechanism for a sewing machine comprising a feed dog.  Additionally, note that all of US 5,052,317, US 3,494,315, and US 2,143,681 disclose sewing machine components attached together with a bolt/screw, nut and spring washer connection which supports the examiner’s Official Notice the the prior art rejection shown above.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732